Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
“modular luggage means”, “handle means”, “wheel means”, and “cover means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 10, 11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashuk (7367467).  Bashuk teaches a frame with a first portion 40 including, a first back surface, a first side with a first and second ribs 45, a second side including a third fourth ribs 45, the first rib and the third rib forming a first pair ribs forms plural pairs of ribs, a second portion 30 including a second back surface 31 a third and fourth sides including a fifth and sixth ribs 35, forming pairs of ribs and a second opening.  Wherein the third pair of ribs aligns with a selected one of the first pair of ribs or the second pair of ribs to removably affix the first portion to the second portion to form the modular frame, the third pair of ribs aligning with the first pair of ribs to form the modular luggage frame of a first size, and the third pair of ribs aligning with the second pair of ribs to form the modular luggage frame of a second size, the modular luggage frame aligning the first back surface and the second back surface and the first opening and the second opening when the first portion and the second portion are removably affixed. 
The respective protrusions and indentions are adaptable to fit within each other. Thus, when the inner tray unit 40 and the outer tray unit are assembled with each other (see FIG. 3), the protrusions of the ribs 46 of the inner tray rest within the indentation portions of the ribs 36 of the outer tray. 
This allows the inner tray 40 to be assembled with the outer tray 30 to form an adjustable tray 10 the length of which is adjustable in four inch (4'') increments. It will be appreciated that alternative arrangements of the distance between ribs 35 and 45 can be used in order to achieve finer or coarser degrees of adjustability for the storage tray 10. For example, one or both of the trays 30 or 40 may have closer spacing of the respective ribs 35 or 45 (e.g., two inches (2'')) in order to achieve a finer degree of adjustability of the storage tray 10. (with emphasis)

	Note that there is no structural differences between the claimed luggage frame and the frame in Bashuk.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bashuk in view of Constantine (3759416) or Rosman (4749097).   Constatine teaches that it is known in the art to provide tapered sidewalls and ribs in fig. 2.  Rosman also teaches the tapered sidewall in fig. 6.  It would have been obvious to one of ordinary skill in the art to provide tapered sidewall to enable the mating of the parts easily.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bashuk in view of Skillius (4982863)  Skillius teaches that it is known in the art to provide a receptacle made of the mixture of polycarbonate and acrylonitrile butadiene styrene material.  It would have been obvious to one of ordinary skill in the art to provide the receptacle made of the mixture of polycarbonate and acrylonitrile butadiene styrene material to provide the desired material for strength and/or durability.
(2) The box 1 shown in the drawings comprises a box body 2, two cover halves 8a, 8b and a handle member 9a, 9b hinged to each cover half. All the members of the box are made by injection moulding of impact resistant plastics, such as polypropylene, ABS, PVC or polycarbonate or mixtures of one more of said plastics. (with emphasis)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bashuk in view of Kandel (20150353232).  Kandel teaches that it is known in the art to provide a receptacle made from injection molding.  It would have been obvious to one of ordinary skill in the art to provide the device of Bashuk from injection molding to provide the desired process to manufacture the device.

Claims 1, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nechushtan (5082094).  Nechushtan teaches a frame with a first portion 22 or 30 or 31 including, a first back surface, a first side with a first and second ribs at 38/28, a second side including a third fourth ribs 38/28, the first rib and the third rib forming a first pair ribs forms plural pairs of ribs, a second portion 12 or 32 including a second back surface a third and fourth sides including a fifth and sixth ribs 16, forming pairs of ribs and a second opening.  Wherein the third pair of ribs aligns with a selected one of the first pair of ribs or the second pair of ribs to removably affix the first portion to the second portion to form the modular frame, the third pair of ribs aligning with the first pair of ribs to form the modular luggage frame of a first size, and the third pair of ribs aligning with the second pair of ribs to form the modular luggage frame of a second size, the modular luggage frame aligning the first back surface and the second back surface and the first opening and the second opening when the first portion and the second portion are removably affixed. 
Note that the embodiment in figs. 9-11 also readable on claim 1 with first portion 82 with plural ribs 84 and the second portion 86 with plural ribs 96.  Also note that the plurality position is achived by the track formed by the ribs, also by the shells 180 degrees rotation and/or to the other side of the 82.
Regarding claim 9, note the recited cover is broad and any other parts of 31/32 comprises the claimed cover.
Regarding claim 11, note that the ribs tapered toward the opening as claimed.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nechushtan in view of Iny et al. (5813504) or Greschel (2537750). it would have been obvious to one of ordinary skill in the art to provide a movable handle with a locking collar as taught by Greschel, at 20 or Iny, in fig. 3 to enable one to enable the moving of the luggage easily.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nechushtan in view of Sheiman et al. (4422212) or Kaneko (3935613). it would have been obvious to one of ordinary skill in the art to provide removably affixed wheel assemblies as taught by Sheiman, at recess 1/31 in fig. 3 or Kaneko at recess 12, fig. 1 to enable one to enable the moving of the luggage easily and/or to store wheels when not needed and/or to replace a broken one.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nechushtan in view of Kerley (20130292220).  Kerley teaches that it is known in the art to provide a receptacle made of the mixture of polycarbonate and acrylonitrile butadiene styrene material (para. 14-20).
“such as polycarbonate (PC) and/or acrylonitrile butadiene styrene (ABS).” (with emphasis)
 It would have been obvious to one of ordinary skill in the art to provide the receptacle made of the mixture of polycarbonate and acrylonitrile butadiene styrene material to provide the desired material for strength and/or durability.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nechushtan in view of Younessian et al. (5755311).  Younessian teaches that it is known in the art to provide a case made from injection molding.  It would have been obvious to one of ordinary skill in the art to provide the device of Nechushtan from injection molding to provide the desired process to manufacture the device. 

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wills (5799848).  Wills teaches a modular frame with ribs 36/90 for modular adjustment on portions 40/94, a handle 32, wheels in fig. 9 and cover 24+88 as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733